DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer, JR. et al. (US 2009/0290087).
Bauer, JR. et al. disclose (at least in Fig. 2A):

    PNG
    media_image1.png
    604
    537
    media_image1.png
    Greyscale

Claim 1:	A display panel comprising: 
a display module 220 to display an image having a first surface and a second surface
a first layer 210 disposed on the second surface of the display module
at least one second layer 298 adjacent to the first layer and having at least one opening configured to receive a deflected portion of the first layer
wherein the second layer 298 occupies a different area than the first layer without overlapping the first layer

Claim 8:
a cover layer 230 adjacent to the first surface of the display module 220
Claim 16:	
wherein the first layer 210 comprise elastic material capable of deforming in response to an external point shock force or a surface shock force (par. [0024])
Claim 17:
wherein the first 210 and second 298 layers directly contact each other
Claim 19:
wherein the first 210 and second 298 layers each comprise a buffer layer (Examiner notes: the first layer 210 and the second layer 298 considered as buffer layers themselves, as the instant application defines a first layer 120 as a first buffer layer and a second layer 130 as a second buffer layer, par. [0052])
	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2012/0242926).
	Hsu et al. disclose (Fig. 21):

    PNG
    media_image2.png
    285
    696
    media_image2.png
    Greyscale

Claim 1:	A display panel comprising: 
a display module 3 to display an image having a first surface and a second surface;
a first layer 21 disposed on the second surface of the display module
at least one second layer 12 (i.e. surrounding wall 12 considered as a second layer) adjacent to the first layer and having at least one opening configured to receive a deflected portion of the first layer
wherein the second layer 12 occupies a different area than the first layer without overlapping the first layer
Claim 5:
wherein the second layer 12 disposed along at least a part of an edge area of the display panel 3
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2012/0242926).

    PNG
    media_image2.png
    285
    696
    media_image2.png
    Greyscale

Claims 6-7:
	Hsu et al. do not explicitly disclose at least one metal film adjacent to the first layer; wherein the metal film comprises at least one material selected from the group consisting of titanium (Ti), zirconium (Zr), vanadium (V), niobium (Nb), tantalum (Ta), chrome (Cr), molybdenum (Mo), tungsten (W), manganese (Mn), iron (Fe), ruthenium (Ru), cobalt (Co), rhodium (Rh), nickel (Ni), palladium (Pd), platinum (Pt), copper (Cu), silver (Ag), gold (Au), zinc (Zn), cadmium (Cd), aluminum (Al), gallium (Ga), indium (In), and an alloy of the above metals.
	Hsu et al. disclose the first layer 21 adjacent to a bottom wall 11. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bottom wall made of metal film (thus, the first layer 21 would be adjacent to a metal film of bottom wall 11) with said material in the claim. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would protect the display device.
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, JR. et al. (US 2009/0290087).
Claim 9:
	Bauer, JR. et al. do not explicitly disclose wherein hardness of the cover layer is about 3H to 2about 6H.1  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have hardness of the cover layer is about 3H to 2about 6H.1  
	Doing so would have the cover layer with sufficient hardness to protect the display.
Claims 10-15:
	Bauer, JR. et al. do not explicitly disclose the density of the first layer is higher/lower than the density of the second layer and their associate density values. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the density of the first layer higher/lower than the density of the second layer with their associate density values as for optimizing result-effect of shock absorption materials.
Doing so would protect the display panel.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 30, 2022